Nott, J.,
delivered the opinion of the court:
The claimant brought his action for the 20 pe* cent, given by the Joint Resolution 28th February, 1867, (14 Stat. L., p. 569.) This court heard the case, with others, and decided against the *155claim, renderiug judgment for the defendants, and dismissing the petition. (Baker’s Case, 4 C. Cls. R., p. 237.) Subsequently certain cases, in which this court had decided in favor of the claimants, were carried by the Government to the Supreme Court, and a construction was there given to the_ resolution probably favorable to this claimant’s demand. Accordingly, he has brought a second action for the same thing. The former judgment against him stands unvacated and unreversed; and in this, the second suit, the defendants have pleaded it in bar. It is impossible to sustain this suit. The former recovery or adjudication is in the nature of a final judgment. It is still in existence; it still determines the rights of the parties; and it possesses all the finality of ajudgment in courts of the comtnan law. (Spicer’s Case, 5 C. Cls. R., p. 34.) However erroneous it may have been, it cannot be reviewed when its effect is sought to be evaded by a second action.
There is a certain hardship in the claimant’s case, because he had no right of appeal which would have enabled him to review the judgment of this court; but he could have requested the court to decide one case of the claás proforma against the Government, which had the right of appeal, and to suspend j udgment in the other cases, all of them having been submitted at the same time and by the same counsel; or, after judgment had been rendered, he might have moved for a new trial, to keep the matter open, and then to postpone the hearing thereof until the Supreme, Court should render a decision in the cases which had then gone up. Instead of taking these precautions, the claimant, with others, elected to submit the case upon the merits, and to abide by the decision of this court. And now, after several terms have intervened, that decision cannot be disturbed.
The judgment of the court is that the petition be dismissed.
LoniNGr, J., did not sit in this case, and took no part in the decision.